In 1986, John McCabe was committed to the Massachusetts Treatment Center (treatment center) as a sexually dangerous person. Several years later, a Superior Court judge ordered that he be remanded to the custody of the Commissioner of Correction, subject to the terms of McCabe’s unexpired criminal sentences. More than twenty years later, McCabe filed an application in the county court seeking a declaration, pursuant to G. L. c. 231 A, § 5, that he must be returned to the treatment center. The single justice ordered the matter transferred to the Superior Court, pursuant to G. L. c. 211, § 4A, and ordered that it be consolidated with another case that McCabe had commenced there that raised essentially the same issue. McCabe appeals from the order transferring his case to the Superior Court. We affirm.
The decision to transfer a matter pursuant to G. L. c. 211, § 4A, between this court and another is a matter commended to the single justice’s discretion. See Stow v. Commonwealth, 423 Mass. 1002, 1002 (1996); Callahan v. Board of Bar Overseers, 417 Mass. 516, 519-520 (1994). McCabe fails to demonstrate any error or abuse of that discretion, and there is no occasion to disturb the single justice’s order transferring the case. McCabe’s rights are fully protected by his ability to litigate his claim in the Superior Court. We express no opinion on the merits of the claim.

Judgment affirmed.